Hill, C. J.
1. Where the accused is charged with a violation of a valid municipal ordinance prohibiting the keeping of intoxicating liquors for the purpose of illegal sale, the possession of the liquors and proof of one sale will authorize a conviction. Sawyer v. Blakely, 2 Ga. App. 159 (58 S. E. 399).
2. The ease is squarely within the principle of numerous decisions of the Supreme Court and of this court, that when one is given money to purchase intoxicating liquor for the person from whom the money is received, and the recipient of the money goes away and subsequently returns with the liquor and delivers it to the person giving him the money, a prima facie ease is made that the one taking the money and delivering the liquor is either the seller- or interested in the sale, and the burden is upon him to show the contrary. Where the only effort to carry this burden is by the statement of the accused, the question is exclusively for the jury. Bray v. Commerce, 5 Ga. App. 605 (63 S. E. 596), and citations.
3. Ho error of law is complained of, and the evidence supports the verdict.

Judgment affirmed.